DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3 and new claims 52-55 in the reply filed on November 08, 2022 is acknowledged.  The traversal is on the ground(s) that examining all groups would not cause undue burden and that the cost for divisional applications would be significant.  This is not found persuasive because as indicated previously the different inventions of groups have separate status in the art in view of their different classification and their divergent subject matter. Further each group require different search strategies or queries.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 08, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 52-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingwer et al. (2,302,633 “Ingwer”).

    PNG
    media_image1.png
    463
    195
    media_image1.png
    Greyscale
Ingwer discloses all of the limitations of claim 1, i.e., a wrench comprising a handle 1 defining an integral housing 2; a shank 4 defining a longitudinal axis and having an end portion that defines a first jaw 5; and a second jaw lower jaw spaced from the first jaw and fixed to the housing; wherein the housing defines a first face @7 located adjacent the second jaw; a second face bottom of 7 spaced from the first face; and a channel 3 having a plurality of interior wall surfaces walls interior walls receiving tongues 12, 13, Fig. 2 through the housing between the first and second faces; wherein a lateral force applied to one of the handle and the housing causes a portion of the shank adjacent the first face to be laterally displaced in the channel allowed by the gap and to contact a relatively flat portion of at least one of the interior wall surfaces, resulting in a load being applied by the shank to a relatively small surface area portion of said at least one of the interior wall surfaces located in the housing closely adjacent the first face; wherein the improvement comprises at least a portion of said at least one of the interior wall surfaces defining a surface configuration curved interior LF & RT walls Fig. 2 effective for causing the load to be applied to a relatively larger surface area portion of said at least one of the interior wall surfaces lower/LF curved surface located between the first and second faces allowing rocking motion and larger contact surface, Fig. 2.
Regarding claim 2, Ingwer meets the limitations, i.e., the wrench of claim 1, wherein the shank is elongated and defines external threads substantially along the entire length thereof. arcuate region adjacent first face.
Regarding claim 3, Ingwer meets the limitations, i.e., the wrench of claim 2, further including an internally-threaded member 17 encircling the shank Fig. 1 and having threads that mate with the threads of the shank, wherein the threads not shown of the member are in meshing engagement with the threads 4 of the shank, whereby rotation of the member about the longitudinal axis, relative to the shank, causes one of the first and second jaws to move relative to the other of the first and second jaws, for causing the first jaw to be extended from and retracted into the channel of the housing.

    PNG
    media_image2.png
    197
    336
    media_image2.png
    Greyscale
Regarding claim 52, Ingwer meets the limitations, i.e., the wrench of claim 1, wherein the interior wall surfaces of the channel defined by the handle housing 2 include an arcuate region curved bottom wall or arcuate spring 15’ included in the interior wall surfaces, Figs. 2 and 4.
Regarding claim 53, Ingwer meets the limitations, i.e., the wrench of claim 52 wherein the arcuate region exhibits a convex curvature legs supporting tongs 12, 13.
Regarding claim 54, Ingwer meets the limitations, i.e., the wrench of claim 52, wherein the arcuate region is adjacent (relative term, more adjacent than e.g., nut 17) the first face Fig. 2 arcuate region defined by upper portions of legs.
Regarding claim 55, Ingwer meets the limitations, i.e., the wrench of claim 52, wherein the arcuate region is adjacent the second face Fig. 2.
Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Cox nipple 54 allowing rocking motion defining convex curvature, Brynge et al. interior wall comprising convex curvature, Fig. 8, Johnson yoke with flared out wings and Evans convex pivot 14 or round nose 13, Fig. 2 are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
December 17, 2022						Primary Examiner, Art Unit 3723